                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA



KIM N. JONES                                                CIVIL ACTION

v.                                                          NO. 17-8712

WELLS FARGO BANK, N.A.                                      SECTION "F"


                               ORDER AND REASONS

       Before the Court is the plaintiff’s motion to amend judgment.

For the reasons that follow, the motion is DENIED.

                                  Background

       This    Title    VII   employment   discrimination   and   state   law

whistleblower lawsuit arises from a 58-year-old African American

woman’s       claim    that   Wells   Fargo   wrongfully    terminated    her

employment as a home mortgage consultant after 16 months on the

job.

       The Court assumes familiarity with its September 23, 2019

Order and Reasons in which it granted the defendant’s motion for

summary judgment and dismissed each of the plaintiff’s claims.

From August 14, 2015 until her termination on December 10, 2016,

Kim Jones worked for Wells Fargo as a mortgage loan officer.

During her employment, she failed to meet the minimum production

                                       1
standards Wells Fargo required of mortgage loan officers.                      In

September      2016,    Wells   Fargo     placed    Jones   on   a    performance

improvement plan, which set forth specific requirements she had to

meet to remain employed.          She failed to meet them.            In December

2016, her employment was terminated.

     On September 6, 2017, Ms. Jones, pro se, sued Wells Fargo,

Stephen     Cook,      Jamie    Klinnert    (improperly      named     as   Jaime

Kleinhart), and Maurice Williams, alleging that she was fired

because of her whistleblowing, refusing to participate in illegal

activity, engaging in protected activity, and because of race,

sex, and age discrimination. 1 After retaining counsel, Ms. Jones

amended her complaint alleging that she was discriminated against

based on her age, sex, and race; that Wells Fargo retaliated

against her because she reported and refused to participate in

mortgage fraud; and that Wells Fargo failed to pay her timely

earnings and commissions.

     Wells Fargo moved for summary relief.              After continuing the

hearing   on    the    motion   several    times,    including   to    allow   the

plaintiff the opportunity to discover certain evidence as ordered

by the magistrate judge, the Court granted the defendant’s motion


1 The plaintiff’s claims against Maurice Williams, Stephen Cook,
and Jamie Klinnert were dismissed without prejudice for failure to
prosecute.
                                2
for summary judgment.     On October 16, 2019, judgment was entered

in favor of Wells Fargo and against Ms. Jones.        Ms. Jones, pro se,

now seeks reconsideration of the Court’s judgment dismissing her

lawsuit with prejudice.

                                    I.

     The   Federal   Rules   of   Civil   Procedure   do   not   expressly

recognize motions for reconsideration.         Nevertheless, the Court

must consider motions challenging a judgment as either a motion

“to alter or amend” under Rule 59(e) or a motion for “relief from

judgment” under Rule 60(b).       A motion seeking reconsideration or

revision of a district court ruling is analyzed under Rule 59(e),

if it seeks to alter or amend a final judgment, or Rule 54(b), if

it seeks to revise an interlocutory order.        See, e.g., Cabral v.

Brennan, 853 F.3d 763, 766 (5th Cir. 2017)(determining that the

district court’s erroneous application of the “more exacting” Rule

59(e) standard to a motion granting partial summary judgment was

harmless error given that the appellant was not harmed by the

procedural error).

     “A motion to alter or amend a judgment must be filed no later

than 28 days after the entry of judgment.”      Fed. R. Civ. P. 59(e).

Rule 59(e) allows a court to alter or amend a judgment if the

movant establishes a manifest error of law or presents newly

                                    3
discovered evidence.     Fed. R. Civ. P. 59(e).       It “serve[s] the

narrow purpose of allowing a party to correct manifest errors of

law or fact or to present newly discovered evidence,” and it is

“an extraordinary remedy that should be used sparingly.”           Austin

v. Kroger Texas, L.P., 864 F.3d 326, 336 (5th Cir. 2017)(quoting

Templet v. HydroChem Inc., 367 F.3d 473, 479 (5th Cir. 2004)).

“A Rule 59(e) motion ‘calls into question the correctness of a

judgment.’”   Templet, 367 F.3d at 478 (quoting In re Transtexas

Gas Corp., 303 F.3d 571, 581 (5th Cir. 2002)).            Because of the

interest in finality, Rule 59(e) motions may only be granted if

the moving party shows there was a mistake of law or fact or

presents   newly   discovered   evidence   that   could   not   have   been

discovered previously. Id. at 478-79.      Rule 59 motions should not

be used to relitigate old matters, raise new arguments, or submit

evidence that could have been presented earlier in the proceedings.

See id. at 479; Rosenblatt v. United Way of Greater Houston, 607

F.3d 413, 419 (5th Cir. 2010)(“a motion to alter or amend the

judgment under Rule 59(e) ‘must clearly establish either a manifest

error of law or fact or must present newly discovered evidence’

and ‘cannot be used to raise arguments which could, and should,

have been made before the judgment issued’”)(citing Rosenzweig v.

Azurix Corp., 332 F.3d 854, 864 (5th Cir. 2003)(quoting Simon v.

United States, 891 F.2d 1154, 1159 (5th Cir. 1990)).            The Court
                                   4
must balance two important judicial imperatives in deciding a

motion for reconsideration: “(1) the need to bring the litigation

to an end; and (2) the need to render just decisions on the basis

of all the facts.”   Templet, 367 F.3d at 479.

                                   II.

     The   Court   granted   the   defendant’s   motion   for   summary

judgment, dismissing the plaintiff’s claims with prejudice.        See

Order and Reasons dtd. 9/23/19.          A judgment in favor of the

defendant was issued on October 16, 2019.    That same day, the Court

granted the motion to withdraw filed by plaintiff’s counsel.      Five

days later, Ms. Jones, pro se, filed this motion requesting that

the judgment be amended “based on substantive errors found in Wells

Fargo’s filings and data that were overlooked by the court and

establishes a clear error of fact.” The plaintiff’s Rule 59 motion

must be denied.

     Rule 59(e) applies because Ms. Jones challenges the Court’s

adverse judgment within 28 days of its entry.             Although the

defendant has failed to submit any opposition papers, the Court

finds that Jones’s motion fails to identify anything that would

persuade the Court that it erred in granting Wells Fargo’s motion

for summary judgment dismissing each of her claims.             Reading

Jones’s Rule 59 motion generously, she fails to identify either a

                                    5
manifest error of law or fact. Nor does she offer any newly

discovered      evidence.        Her   submission    is    part-rehash   of    her

counsel’s prior submissions and part-diatribe. 2                   She offers no

citation to the voluminous summary judgment record considered by

the Court, nor does she invoke binding law calling into question

the correctness of the Court’s ruling.                    The Court previously

considered      Jones’s    arguments    and    rejected    them.     That   Jones

disagrees with the Court’s disposition of her case is clear.                   But

she    offers    nothing    to    trigger     the   extraordinary     remedy    of

reconsideration.

       It is difficult to discern precisely which aspects of the

Court’s 40-page Order and Reasons she seeks to amend.                 Jones does

not appear to challenge this Court’s finding that she failed to

exhaust any claim for wrongful termination based on her age or for




2   Jones asks the Court to review:
        the production reports that Wells never provided, the
        ALL WHITE RACE LEAD TEAM FORMED BY WHITE MANAGER STEVE
        COOK and right after my complaint and EEOC the WHITE
        MANAGER STEVE COOK broke the non-compete guide and took
        the ALL WHITE LEAD TEAM CONSISTING OF ALL WHITE HMCS to
        Chase Bank having these white employees quit on the same
        day 3/15/17, placing the black manager during the
        investigation on a PIP as retaliation and shutting down
        the entire WELLS FARGO organization in Louisiana
        directly after my EEOC and law suit in 60 days Wells
        Fargo was gutted and the white employees were sent to
        Chase Bank.
                                   6
general mistreatment. 3        As for her wrongful termination claims

(based   on   age,    race,   and   gender),   Jones   does   not   appear   to

challenge Wells Fargo’s legitimate nondiscriminatory reason for

terminating employment: that she failed to meet minimum production

requirements.        Rather than identifying evidence indicating that

she complied with minimum production requirements, she continues

to concede that she did not; she simply suggests that she was not

as far “in the hole” as the summary judgment record indicated.

She offers no new evidence, nor identifies any record evidence,

that would tend to show (or create a fact issue concerning)

pretext; she still fails to invoke similarly situated individuals

who were younger than her, male, or non-African American and who

failed to meet production standards and yet were treated more

favorably.

     Finally, Jones fails to persuade the Court to reconsider

dismissal of her state law claims. She conflates her whistleblower

claim with her discrimination claims, but nevertheless fails to

persuade the Court that record evidence (or new evidence) support




3 Nor does she appear to challenge this Court’s finding that Wells
Fargo additionally demonstrated entitlement to judgment as a
matter of law dismissing the unexhausted age discrimination and
general mistreatment claims.
                                 7
(or create a fact issue concerning) each of the elements of her

whistleblower claim. 4

     Accordingly, IT IS ORDERED that the plaintiff’s motion to

amend the Court’s October 16, 2019 judgment is DENIED.

                     New Orleans, Louisiana, November 6, 2019



                              _____________________________
                                   MARTIN L. C. FELDMAN
                               UNITED STATES DISTRICT JUDGE




4 Nor does Jones even mention her unpaid commissions or negligence
claims and therefore the Court need not address them.
                                 8
